Citation Nr: 1548381	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  08-26 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to herbicide and chemical exposure.

2. Entitlement to service connection for a lung condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a December 2011 decision, the Board denied service connection for diabetes mellitus, to include as due to exposure to herbicides.  The Veteran appealed the denial of service connection for diabetes mellitus to the United States Court of Appeals for the Veterans Claims (Court).  In an April 2013 Order, the Court granted a Joint Motion for Remand, which served to vacate the portion of the December 2011 Board decision which denied service connection for diabetes mellitus, and remanded that issue to the Board for action consistent with the Joint Motion for Remand.  

Pursuant to the Joint Motion for Remand, the Board remanded this matter in October 2013 for additional development.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a lung condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran was not exposed to herbicides during active duty service.

2. Diabetes mellitus was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides or other chemicals.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A.  §§ 1110, 1111, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Notice was provided in an April 2006 letter.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of the claim.  The RO has obtained service treatment, and post-service treatment records.  The Veteran was afforded a VA examination in May 2014.  The Board finds this examination adequate; as it was conducted by a medical professional, who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided an opinion supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Thus, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  

II. Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases, such as diabetes mellitus, that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection can also be established on a presumptive basis for certain diseases, including diabetes mellitus, associated with exposure during service to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e); will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

Here, the Veteran contends that his diabetes is related to exposure to herbicides.  He alleges that he had to clean and wash jet aircraft which were returning from Vietnam and drenched with herbicides.  

Initially, the Board finds that the Veteran is not entitled to service connection on a presumptive basis.  The Veteran's service treatment records do not show a diagnosis of or treatment for diabetes.  Post-service medical records show treatment for diabetes mellitus beginning in approximately 2004, more than 30 years after separation from service.  Thus, the Board finds that the Veteran is not entitled to presumptive service connection because there is no evidence that the Veteran's diabetes manifested in service, within one year of service separation, or that the Veteran had continuity of symptoms after service.  38 C.F.R. §§ 3.303(b), 3.307.

The Veteran is also not entitled to presumptive service connection due to herbicide exposure in service.  The record does not show, and the Veteran does not contend that he served in Vietnam.  In fact, the Veteran's DD-214 separation document indicates that he has no foreign or sea service.  Thus, he was not presumptively exposed to herbicides during service.  

The Veteran, instead, alleges that been exposed to herbicides while servicing jet aircraft which had been returned to the USA from Vietnam, and "which flew through the herbicides in the Vietnam War." 

Although the Veteran did not serve in Vietnam, VA has adopted specific procedures to determine whether a veteran was exposed to herbicides in locations other than the Republic of Vietnam and Demilitarized zone of Korea.  See M21-1MR, Part IV.ii.2.C.10 (o).  Specifically, the M21-1MR provides that several items of development should be performed, including requesting that the Veteran provide the approximate dates, location, and nature of the alleged exposure.  See M21-1MR, Part IV.ii.2.C.10 (o).  If sufficient information is obtained, the RO is to furnish the Veteran's detailed description of exposure to Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged. 

If Compensation Service does not confirm that herbicides were used as alleged, and the Veteran has provided sufficient information to permit a search by the United States Army Joint Services Records Research Center (JSRRC) guidelines, the RO should send a request to the JSRRC for verification of exposure to herbicides.  If sufficient information cannot be obtained from the Veteran to meet the JSRRC guidelines, the RO is to refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

When asked by the RO for evidence to support his claim, the Veteran noted that he had been stationed at George Air Force Base, California where he served as an aircraft mechanic.  His duties included inspecting fighter aircraft and maintaining training aircraft.  He asserted that the aircraft arrived from Vietnam still saturated with herbicides (like Agent Orange), and all other forms of undisclosed chemicals.  He alleged that he was in constant contact with the herbicide saturated aircraft as well as all fluids used for repair and maintenance. 

The Veteran's service at George Air Force Base has been confirmed.  The RO furnished the description of the Veteran's duties there to Compensation Service and requested a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  The Department of Defense's inventory did not show any use, testing, or storage of tactical herbicides at George Air Force Base, California.  Therefore, in an April 2014 response, Compensation Service noted that it could not provide any evidence to support the Veteran's claim.  

In a May 2014 formal finding, the JSSRC coordinator reported that George AFB did not have any UC 123 aircrafts that sprayed Agent Orange.  It was noted that fighter aircrafts from George AFB probably did fly tours in Vietnam, but the risk of contamination was so remote that it cannot be researched.  

It was also noted that the Air Force Archivist indicates that Agent Orange was an oil based substance that was sprayed at 500 foot and below altitudes and quickly went to the ground (being heavier than air as an oil based substance); therefore, all other USAF aircraft flying in Vietnam would not be contaminated by something on the ground while flying at 15,000 feet and above altitude.  The Archivist further noted that aircraft were washed in the Pacific Theater in various places outside Vietnam before returning to the United States. 

After review of the record, the Board finds that the Veteran was not exposed to herbicides during active duty service.  The Board acknowledges the Veteran's contentions that he washed aircrafts that were contaminated by herbicides.  However, the Board finds that the objective evidence, including reports from Compensation Service and JSSRC, is more persuasive and probative regarding any potential herbicide exposure.  The Department of Defense's inventory does not show any use, testing, or storage of tactical herbicides at George Air Force Base, California.  Furthermore, in a May 2014 formal finding, the JSSRC coordinator noted that George AFB did not have any UC 123 aircrafts that sprayed Agent Orange and that fighter aircrafts from George AFB that flew in to Vietnam contamination was so remote that it cannot be researched.  

As the Veteran's in-service herbicide exposure cannot be presumed, the Board finds that service connection for diabetes on a presumptive basis due to in-service herbicide exposure is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the Board also finds that the Veteran is not entitled to service connection on a direct basis as there is no competent evidence linking the Veteran's condition to service.  In addition to herbicide exposure, the Veteran contends that his diabetes is related to exposure to other chemicals including, lubricating oils, jet fuel, lead paint, lacquers, naphthalene, TCE cleaning fluids, battery acids, cleaning solvents, pesticides, and hydraulic fluids.  The research conducted to attempt to confirm exposure to herbicides did confirm exposure to various chemicals and solvents.  

As detailed above, the Veteran's service treatment records show no complaints, treatment, or diagnosis of diabetes.  The Veteran's post-service treatment records also do not attribute the Veteran's diabetes to service, including herbicide or chemical exposure.  

The Veteran was afforded a VA examination in May 2014 to determine whether his diabetes mellitus was related to the in-service chemical exposure.  The examiner opined that it is less likely as not that the Veteran's diabetes mellitus had its onset in service or is related to service.  In providing this opinion, the examiner noted that the Veteran' service treatment records contain no evidence of diabetes or any problems with blood glucose levels.  \  With regard to exposure to other chemicals in service, the examiner noted that the medical literature does not support that exposure to lubricating oils, jet fuel, lead paint, lacquers, naphthalene, TCE cleaning fluids, battery acids, cleaning solvents, pesticides, and hydraulic fluids is related to the development of type II diabetes mellitus.  

The only other evidence which purports to link the Veteran's diabetes to service is the Veteran's lay statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).

Without competent and credible evidence of an association between the Veteran's condition and his active duty, including herbicide and chemical exposure, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for diabetes, to include as due to herbicide and chemical exposure is denied.  38 U.S.C.A §5107.


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure is denied. 


REMAND

The Veteran should be afforded a new medical opinion for his lung condition.  Service medical records show complaints and treatment for bronchitis, pneumonia and chest pain in 1966.  At the September 2015 hearing, the Veteran testified that he has had lung problems since service.  He was afforded a VA examination in February 2013, where he was diagnosed with chronic obstructive pulmonary disease (COPD).  The examiner opined that the Veteran's current lung condition is less likely as not incurred in or caused by the in-service pneumonia.  The examiner reasoned that the Veteran's separation examination was normal and that his current radiograph does not show any pulmonary scarring suggesting pneumonia.  Furthermore, the examiner noted that the etiology of the Veteran's COPD is uncertain according to the available evidence and that it would be speculative to attribute the condition to the in-service pneumonia.  

In order to rely upon a statement that a medical opinion cannot be provided without resort to mere speculation, it must be clear that all the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record. See Jones v. Shinseki, 23 Vet. App. 382, (2010). If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. No such rationale was provided here. Further, the examiner did not consider the Veteran's report of continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, these contentions should be addressed on remand.

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who provided the medical opinion in February 2013 or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. The entire claims file and all pertinent records must be reviewed by the examiner. 

After reviewing the record, the examiner should address whether it at least as likely as not (50 percent probability or greater) that any lung condition is related to the Veteran's active service.  The examiner should specifically address the Veteran's lay assertions regarding continuous lung problems since service. 

A complete rationale is requested for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Thereafter, readjudicate the claim.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


